Case 1:20-cv-00788-HYJ-RSK ECF No. 16, PageID.104 Filed 11/13/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

GONZALO VALLE ARRIZON, et al.,
                                                             Case No. 1:20-cv-788
       Plaintiffs,
                                                             Hon. Hala Y. Jarbou
               v.                                            United States District Court Judge

CHAD F. WOLF, et al.,

                  Defendants.
_________________________________/

                 STIPULATION AND ORDER EXTENDING
   DEADLINE TO FILE AMENDED COMPLAINT OR BRIEF IN OPPOSITION TO
                        MOTION TO DISMISS

   The parties, by their respective counsel, hereby stipulate pursuant to Federal Rules of Civil

Procedure 6(b) and 15(a)(2) to an extension until February 21, 2021 of Plaintiffs’ deadline to file

an amended complaint or brief in opposition to Defendant’s Motion to Dismiss. In support, the

parties state the following:

   1. Under Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiffs have 21 days to file an

       amended complaint as a “matter of course” from the date of service of Defendants’

       motion under Rule 12(b)(1). Plaintiffs’ amended complaint as a “matter of course”

       currently is due Monday, November 16, 2020. Thereafter, Plaintiffs may amend their

       complaint with Defendants’ written consent or the Court’s leave - which should be freely

       given. Fed. R. Civ. P. 15(a)(2).

   2. Under local rule 7.2(c), Plaintiffs have until Monday, November 23, 2020 to file a

       response in opposition to Defendants' motion to dismiss.

   3. This lawsuit seeks an order that “Defendant Wolf’s July 28, 2020 memo regarding

       DACA is null and void”. PageID.15. In light of current events, Plaintiffs believe that
Case 1:20-cv-00788-HYJ-RSK ECF No. 16, PageID.105 Filed 11/13/20 Page 2 of 3




      additional time to evaluate how to proceed in this litigation would be appropriate, and

      Defendants do not oppose such an extension.

   4. Considering these circumstances, it may be "wasteful and inefficient to plow ahead

      immediately." Matter of L-A-B-R-, 27 I&N Dec. 405, 407 (A.G. 2018). An extension of

      time until February 21, 2021 for Plaintiffs to file an amended complaint or a response in

      opposition to Defendants' motion to dismiss likely would conserve party and judicial

      resources and there is therefore good cause for an extension.

   5. This is the first extension sought by any party in this matter.


SO STIPULATED:

Dated: November 13, 2020                             JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     BRAD P. ROSENBERG
                                                     Assistant Branch Director

                                                     /s/ Cormac A. Early
                                                     CORMAC A. EARLY (D.C. 1033835)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Phone: (202) 616-7420
                                                     Fax: (202) 616-8470
                                                     Email: cormac.a.early@usdoj.gov

                                                     ANDREW BYERLY BIRGE
                                                     United States Attorney

                                                     RYAN D. COBB (P64773)
                                                     Assistant United States Attorney
                                                     Post Office Box 208
                                                     Grand Rapids, Michigan 49501-0208
                                                     (616) 456-2404
                                                     E-mail: Ryan.Cobb@usdoj.gov
                                                     Attorneys for Defendants
Case 1:20-cv-00788-HYJ-RSK ECF No. 16, PageID.106 Filed 11/13/20 Page 3 of 3




Dated: November 13, 2020                 /s/ Marc Asch
                                         MARC ASCH (P75499)
                                         The Law Office of Marc Asch
                                         137 N. Park St., Suite 201B
                                         Kalamazoo, MI 49007
                                         (617) 653-8184
                                         marc.a.asch@gmail.com
                                         Attorney for Plaintiffs


SO ORDERED:


Dated:
                                         Hon.
